Case 1:19-cv-02057-ELH Document1 Filed 07/12/19 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

TRUSTEES OF THE NATIONAL ASBESTOS )
WORKERS MEDICAL FUND )
7130 Columbia Gateway Drive, Suite A )
Columbia, MD 21046 )
)
Plaintiff, )
)

Vv. ) Civil Action No.:
)
SUN BROTHER MECHANICAL INSULATION INC. _ )
1641 NW 55" Avenue )
Lauderhill, FL 33313 )
)
Serve: Nicanor M. Gonzalez, Registered Agent )
1641 NW 55" Avenue )
Lauderhill, FL 33313 )
)
Defendant. )

COMPLAINT

(FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT,
TO COLLECT CONTRIBUTIONS DUE TO PLAINTIFF FUNDS
AND TO COMPEL AN AUDIT)

JURISDICTION

l. This Court has jurisdiction of this action under Sections 502 and 515 of the
Employee Retirement Income Security Act, (hereafter "ERISA"), 29 U.S.C. §§ 1132 and 1145, and
under Section 301 of the Labor-Management Relations Act, 29 U.S.C. § 185(a). This is an action for
breach of a Collective Bargaining Agreement between an employer and a labor organization
representing employees in an industry affecting commerce and an action to collect contributions due

to employee benefit plans under the terms of the Collective Bargaining Agreement.
Case 1:19-cv-02057-ELH Document1 Filed 07/12/19 Page 2 of 5

PARTIES

2. Plaintiff National Asbestos Workers Medical Fund (hereinafter "NAW Fund") is a
multiemployer employee benefit plan as that term is defined in Section 3(3) of the ERISA of 1974, 29
U.S.C. § 1002(3). Plaintiff Fund is established and maintained according to the provisions of the
Restated Agreements and Declarations of Trust establishing the NAW Fund (“hereinafter “Trust
Agreements”) and the Collective Bargaining Agreement between Insulators Local Union 60 and the
Defendant. The NAW Fund is administered at 8000 Corporate Drive, Landover, Maryland 20785.

3. Defendant Sun Brother Mechanical Insulation Inc. is a corporation existing under
the laws of the State of Florida with offices located in Florida. Defendant transacts business in the
State of Florida as a contractor or subcontractor in the insulation industry and all times herein was an
"employer in an industry affecting commerce" as defined in Sections 501(1), (3), 2(2) of the Labor-
Management Relations Act, 29 U.S.C, Sections 142(1), (3) and 152(2); Section 3(5), (9), (11), (12),
(14) of ERISA, 29 U.S.C. Sections 1002(5), (9), (11), (12), (14); and Section 3 of the Multi-Employer
Pension Plan Amendments of 1980, 29 U.S.C. § 1001(a).

COUNT I

4, Defendant entered into a Collective Bargaining Agreement with Insulators Local 60
establishing terms and conditions of employment for journeymen and apprentice sprinkler fitters
employed by the Defendant.

5. Pursuant to the Collective Bargaining Agreement, Defendant agreed to pay to the
Plaintiff Fund certain sums of money for each hour worked by employees of Defendant covered by
the Collective Bargaining Agreement.

6. Defendant employed certain employees covered by the Collective Bargaining
Agreement during the months of July 2016 through the present.

2
Case 1:19-cv-02057-ELH Document1 Filed 07/12/19 Page 3 of 5

7. Defendant is bound to the Trust Agreement.

8. Pursuant to the Collective Bargaining Agreement and the Trust Agreement, the
Trustees of the NAW Fund have the authority to conduct an audit of the payroll and wage records
of the Defendant for the purposes of determining the accuracy of contributions to the Fund.

9. The NAW Fund's auditor has attempted to conduct an audit of the Defendant’s
books and wage records by reviewing said records for the period of July 1, 2016 through the date
of the audit.

10. | Defendant has failed to cooperate with the Fund’s auditor to permit the audit of its
books and wage records by reviewing said records for the period of July 1, 2016 through the date
of the audit.

11. The NAW Fund's auditor requested these records to determine the amounts due
for the NAW Fund for the period of July 1, 2016 through the date of the audit.

12. Pursuant to the above-mentioned Collective Bargaining Agreement and Trust
Agreement, Defendant is required to submit to the NAW Fund the records that were requested by
the NAW Fund's auditor.

13. The Trust Agreements provide that an Employer that fails to pay contributions in
a timely fashion shall be liable for interest assessed on the amounts owing and for all expenses
incurred in enforcing payment of the contributions due, including but not limited to reasonable
attorneys' fees, accountant's fees, and court costs.

WHEREFORE, Plaintiff Funds pray judgment against the Defendant as follows:

A. That this Court enforce the terms of the Plan and order Defendant to permit an
audit of its wage and payroll records, as provided for in the Plan documents for the period of July

1, 2016 through the date of Judgment.
Case 1:19-cv-02057-ELH Document1 Filed 07/12/19 Page 4of5

B. That Plaintiffs have Judgment against Defendant for the amount determined as
owing by the audit requested in paragraph A, plus interest from the date of any delinquency until
the date of payment, costs and reasonable attorneys' fees pursuant to 29 U.S.C. § 1132(g), the
Collective Bargaining Agreement, the Trust Agreements and the Guidelines.

C. That Plaintiffs have Judgment against Defendant for all expenses, including
accountant's fees, related to the audit and the attempted audit of its payroll and wage records,

pursuant to 29 U.S.C. § 1132(g), the Collective Bargaining Agreement, the Trust Agreements and

the Guidelines.
D. For such further relief as the Court may deem appropriate.

Respectfully submitted,

O'DONOGHUE & O'DONOGHUE LLP
5301 Wisconsin Avenue, N.W.

Suite 800

Washington, D.C. 20015

(202) 362-0041 — telephone

(202) 362-2640 — facsimile
cgilligan@odonoghuelaw.com

By: /s/
Charles W. Gilligan
Maryland Bar No. 05682
Attorneys for Plaintiff

329210_1
Case 1:19-cv-02057-ELH Document1 Filed 07/12/19 Page5of5

CERTIFICATE OF SERVICE

This is to certify that a copy of the foregoing Complaint has been served by certified mail,
as required by 502(h) of the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1132(h) this 12th day of July, 2019 on the following:

The Office of Division Counsel

Associate Chief Counsel (TE/GE) CC: TEGE
Room 4300

1111 Constitution Avenue

Washington, DC 20224

Attention: Employee Plans

Secretary of Labor

200 Constitution Avenue, N.W.

Washington, DC 20210

ATTENTION: Assistant Solicitor for
Plan Benefits Security

/s/
Charles W. Gilligan

329210_1
